Exhibit 10(k)

Date:  March 1, 2003



Idaho Power Company
Attn: Jason Keil, Manager - Credit Risk
1221 W. Idaho Street
Boise, Idaho 83702



Fax No. (208) 388-2879



LETTER AGREEMENT



This Letter Agreement provides for modifications to the Western Systems Power
Pool Agreement ("WSPP Agreement") as amended periodically with FERC approval, to
which PPL Montana, LLC ("PPLM"), acting by and through its authorized agent, PPL
EnergyPlus, LLC, and Idaho Power Company ("IPC") are parties. Terms used but not
defined herein shall have the meanings ascribed to them in the WSPP Agreement.
In the event of any conflict between the terms of this Letter Agreement and the
WSPP Agreement, the terms of this Letter Agreement shall control.



NOW THEREFORE, in consideration of the promises and agreements that are set
forth herein, PPLM and IPC agree as follows:



Special Modifications



The Parties hereby agree that the WSPP Agreement (as is in effect on the date of
this Letter Agreement, and as amended and in effect at any time thereafter
during the term of this Letter Agreement) is hereby amended and modified as
follows in respect of any Transactions between the Parties under and pursuant to
the WSPP Agreement:



1.  The following definitions are added to Section 4 of the WSPP Agreement:



"Credit Rating" means, with respect to any entity, the rating assigned to such
entity's unsecured, senior long-term debt obligations (not supported by third
party credit enhancements) or if such entity does not have a rating for its
senior unsecured long-term debt, then the rating then assigned to such entity as
an issues rating by S&P or Moody's.



"Letter of Credit" means one or more irrevocable, transferable standby letters
of credit from a major U.S. commercial bank or a foreign bank with a U.S. branch
office, with such bank having a credit rating of at least "A-" from S&P or "A3"
from Moody's, in a form acceptable to the party in whose favor the letter of
credit is issued. Costs of a Letter of Credit shall be borne by the applicant
for such Letter of Credit.



"Material Adverse Change" means (i) with respect to PPLM, (a) at any time of
determination, that all amounts which would be included under members equity on
an audited consolidated balance sheet at any time in accordance with GAAP, shall
not be less than $250,000,000.00.or (ii) with respect to IPC, its long-term,
senior, unsecured debt obligations (not supported by third party credit
enhancement) are (a) rated by S&P below "BBB-", (b) rated by Moody's below
"Baa3", or (c) not rated by either Moody's or S&P.



 

 

 

 

"Moody's" means Moody's Investor Services, Inc. or its successor.



"Performance Assurance" means collateral in the form of cash, Letters of Credit,
or other security acceptable in form and in substance to the Party requesting
the Performance Assurance.



"S&P" means the Standard & Poor s Rating Group (a division of McGraw-Hill, Inc.)
or its successor.



2.  Subsection 21.3(a)(3) of the WSPP Agreement is deleted in its entirety and
replaced with the following:



"Notwithstanding any provision in the Agreement to the contrary, the
Non-Performing Party shall pay any amount due from it under this Section 21.3
within five (5) Business Days of the date the Non-Performing Party receives an
invoice for such amounts."



3.  Subsection 22.1(d) of the WSPP Agreement is deleted and replaced by the
following:



"(d) the occurrence of a Material Adverse Change at any time with respect to the
Defaulting Party; provided that such Material Adverse Change shall not be
considered an Event of Default if within three (3) Business Days after the
occurrence of such Material Adverse Change, the Defaulting Party establishes and
maintains for so long as the Material Adverse Change is continuing, Performance
Assurance to the Non-Defaulting Party, in an amount equal to the sum of (in each
case rounding upwards for any fractional amount to the next $250 000): (a) the
Non-Defaulting Party's Termination Payment plus (b) if the Non-Defaulting Party
is the Seller under any outstanding transactions, the aggregate of the amounts
Seller is entitled to receive under such transactions; or



(e) the Defaulting Party fails to establish, maintain, extend or increase
Performance Assurance when required pursuant to this Agreement; or



(f) with respect to IPC or IPC's Guarantor, the occurrence and continuation of a
default or other similar condition or event under one or more agreements or
instruments, individually or collectively, relating to indebtedness for borrowed
money which in aggregate is in excess of $50,000,000.00, which results in such
indebtedness becoming immediately due and payable; or



(g) with respect to PPLM, the occurrence and continuation of a default or other
similar condition or event under one or more agreements or instruments,
individually or collectively, relating to indebtedness for borrowed money which
in aggregate is in excess of $20,000,000.00, which results in such indebtedness
becoming immediately due and payable."



5.  Section 22.2 of the WSPP Agreement is amended by deleting the first two
sentences and replacing them with the following sentence:



"If an Event of Default occurs and is continuing, the Non-Defaulting Party shall
possess the right, upon written notice (by facsimile or other reasonable means)
to the Defaulting Party, such notice of termination to be effective immediately
upon receipt, to terminate and liquidate all transactions between the Parties
under this Agreement, withhold payments due to the Defaulting Party under this
Agreement, and suspend performance."



6.  Section 22.3(d) of the WSPP Agreement is amended by replacing the reference
to "Section 33.2(c)" in the second to last paragraph to "Section 22.3(c)".



 

 

7.  Section 24 of the WSPP Agreement is deleted and replaced with the following:



"This Agreement and any Confirmation Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles."



8.  Section 27 of the WSPP Agreement is deleted and replaced with the following:



"27.1. Financial Statements. If requested by IPC, PPLM shall deliver (i) within
120 days following the end of each fiscal year, a copy of PPLM' s annual report
containing audited consolidated financial statements for such fiscal year and
(ii) within 60 days after the end of each of its first three fiscal quarters of
each fiscal year, a copy of its quarterly report containing unaudited
consolidated financial statements for such fiscal quarter. In all cases the
statements shall be for the most recent accounting period and prepared in
accordance with generally accepted accounting principles; provided, however,
that should any such statements not be available on a timely basis due to a
delay in preparation or certification, such delay shall not be an Event of
Default so long as PPLM diligently pursues the preparation, certification and
delivery of the statements.



27.2. Financial Statements. If requested by PPLM, IPC shall deliver (i) within
120 days following the end of each fiscal year, a copy of IPC's or IPC's
Guarantor annual report containing audited consolidated financial statements for
such fiscal year and (ii) within 60 days after the end of each of its first
three fiscal quarters of each fiscal year, a copy of IPC's or IPC's Guarantor
quarterly report containing unaudited consolidated financial statements for such
fiscal quarter. In all cases the statements shall be for the most recent
accounting period and prepared in accordance with generally accepted accounting
principles; provided, however, that should any such statements not be available
on a timely basis due to a delay in preparation or certification, such delay
shall not be an Event of Default so long as IPC diligently pursues the
preparation, certification and delivery of the statements.



27.3. Collateral. If at any time and from time to time during the term of this
Agreement (and notwithstanding whether an Event of Default has occurred):



(a)          with respect to PPLM, if the Termination Payment that would be owed
to IPC in respect of all transactions then outstanding exceeds $5,000,000.00
(the "PPL Collateral Threshold");



(b)          with respect to IPC, if the Termination Payment that would be owed
to PPLM in respect of all transactions then outstanding exceeds $10,000,000.00
(the "IPC Collateral Threshold");



then, IPC or PPLM, as the case may be (the "Beneficiary Party") as the
Beneficiary Party on any Business Day, may request the other Party (the "Posting
Party") to provide Performance Assurance (in such form as selected by the
Posting Party), in an amount equal to the amount by which the Termination
Payment exceeds the relevant Collateral Threshold (rounding upwards for any
fractional amount to the next $250,000), or such other collateral as may be
reasonably acceptable to the Beneficiary Party. The Performance Assurance shall
be delivered within two (2) Business Days of the date of such request. On any
Business Day (but no more frequently than weekly with respect to Letters of
Credit and daily with respect to cash) the Posting Party, at its sole cost, may
request that such Performance Assurances be reduced correspondingly to the
amount of such excess Termination Payment. For purposes of this Section 27.3,
the calculation of "Termination Payment" shall include all amounts owed but not
yet paid by one Party to the other Party whether or not such amounts are then
due, for performance already provided pursuant to any and all Transactions.



 

 

IPC Collateral Threshold shall be: $10,000,000.00; provided, however, that IPC's
Collateral Threshold shall be zero if an Event of Default or Potential Event of
Default with respect to IPC has occurred and is continuing.



 

 

PPLM Collateral Threshold shall be: $5,000 000.00; provided, however, that PPLM'
s Collateral Threshold shall be zero if an Event of Default or Potential Event
of Default with respect to PPLM has occurred and is continuing.



27.4 Grant of Security Interest/Remedies. To secure its obligations under this
Agreement and to the extent either or both Parties deliver Performance Assurance
hereunder, each Party (a "Pledgor") hereby grants to the other Party (the
"Secured Party") a present and continuing security interest in, and lien on (and
right of setoff against), and assignment of, all cash collateral and cash
equivalent collateral and any and all proceeds resulting therefrom or the
liquidation thereof, whether now or hereafter held by, on behalf of, or for the
benefit of, such Secured Party, and each PPLM agrees to take such action as the
other Party reasonably requires in order to perfect the Secured Party's
first-priority security interest in, and lien on (and right of setoff against),
such collateral and any and all proceeds resulting therefrom or from the
liquidation thereof. Upon or any time after the occurrence or deemed occurrence
and during the continuation of an Event of Default, the Non-Defaulting Party may
do anyone or more of the following: (i) exercise any of the rights and remedies
of a Secured Party with respect to all Performance Assurance, including any such
rights and remedies under law then in effect; (ii) exercise its rights of setoff
against any and all property of the Defaulting Party in the possession of the
Non-Defaulting Party or its agent; (iii) draw on any outstanding Letter of
Credit issued for its benefit; and (iv) liquidate all Performance Assurance then
held by or for the benefit of the Secured Party free from any claim or right of
any nature whatsoever of the Defaulting Party, including any equity or right of
purchase or redemption by the Defaulting Party. The Secured Party shall apply
the proceeds of the collateral realized upon the exercise of any such rights or
remedies to reduce the Pledgor's obligations under this Agreement (the Pledgor
remaining liable for any amounts owing to the Secured PPLM after such
application), subject to the Secured Party's obligation to return any surplus
proceeds remaining after such obligations are satisfied in full".



WHEREAS, the Parties have executed this Letter Agreement, as an amendment to the
Western Systems Power Pool Agreement, effective as of the date first set forth
above.



Idaho Power Company

 

PPL Montana, LLC, by and through its authorized

 

 

 

Agent, PPL EnergyPlus, LLC

 

 

 

 

 

By:

/s/Darrel Anderson

 

By:

/s/James E. Abel

 

 

 

 

 

Name:

Darrel Anderson

 

Name:

James E. Abel

 

 

 

 

 

Title:

Vice President, CFO and Treasurer

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

45 Basin Creek Road

Butte, Montana 59701

(406) 533-0770

(406) 533-0208

REVISED CONFIRMATION AGREEMENT



Date:

May 9, 2003

Seller:

PPL Montana, LLC, by its authorized agent PPL EnergyPlus, LLC

Buyer:

Idaho Power Company

 

 

 

This Confirmation Agreement is provided to confirm the oral agreement entered
into between the Buyer and Seller on May 7, 2003; whereby Seller agreed to sell
and deliver to Buyer and Buyer agreed to purchase and receive from Seller firm
energy pursuant to the WSPP Agreement and Service Schedule C, including the
attached WSPP Credit Annex dated 03/25/2003 and the following terms and
conditions:



Delivery Terms:           

Hour Ending (HE) 0700 through HE 2200 Pacific Prevailing Time (PPT), Monday

 

through Saturday excluding Sundays and NERC Holidays.

 

 

Contract Term

 

And Quantity:

June 1, 2004 through July 31, 2004

83 MWh/hour

70384 MWhs Total

 

August 1, 2004 through August 31, 2004

26 MWh/hour

10816 MWhs Total

 

June 1, 2005 through August 31, 2005

83 MWh/hour

103584 MWhs Total

 

June 1, 2006 through August 31, 2006

83 MWh/hour

103584 MWhs Total

 

June 1, 2007 through August 31, 2007

83 MWh/hour

103584 MWhs Total

 

June 1, 2008 through August 31, 2008

83 MWh/hour

102256 MWhs Total

 

June 1, 2009 through August 31, 2009

83 MWh/hour

103584 MWhs Total

 

 

 

 

Price:

$44.50 per MWh

 

 

Total Price:

$26,601,744.00

 

 

Total Quantity:

597,792 MWhs

 

 

Delivery Point:

Seller's choice into NorthWestern Energy's transmission system (NWMT).

 

Special Provisions:



The Seller and Buyer agreed to the above transaction pursuant to and in
accordance with the terms and conditions of the WSPP Agreement and Service
Schedule C, as amended and effective as of February 1, 2003, including the
attached WSPP Credit Annex dated 03/25/2003 and those additional terms and
conditions provided below:



1.  Buyer will acquire and pay for NWMT to Jefferson transmission service
including losses on NorthWestern Energy's transmission system.



2.  The Parties acknowledge that during the Contract Term of this Confirmation
Agreement, a third party could "bump" Buyer off of NorthWestern Energy's
transmission system by requesting firm service of a longer duration. If such an
event happens and as a consequence there is not sufficient transmission capacity
for Buyer to accept delivery of energy into NWMT under this Confirmation
Agreement, then upon written notice of that fact to Seller, Seller shall at its
sole discretion and on an annual election basis, either:



A.  Attempt to beat such third party offer, and, in the event Seller is
successful in obtaining such transmission rights on NorthWestern Energy's
transmission system from NWMT to Jefferson, Seller will deliver energy to Buyer
at the Jefferson under this Confirmation Agreement, and Buyer shall be
responsible for paying to Seller the actual transmission costs incurred by
seller related to such transmission service during the delivery months; OR



B.  Deliver energy to Buyer at the Mid-C delivery point (the "Mid-C"), In which
case Buyer agrees to accept delivery of energy at the Mid-C and to pay to seller
an additional $6.00/MWh for energy delivered to the Mid-C.



3.  Upon execution of this Confirmation Agreement, Buyer shall pay a deposit to
Seller in the amount of $250,000.00. Buyer shall then have 60 days to seek Idaho
Public Utility Commission ("IPUC") acceptance of this Confirmation Agreement. If
the IPUC issues a final order approving this Confirmation Agreement as submitted
(or with mutually acceptable changes) within the 60-day period, Seller shall,
upon receipt of a copy of such final order, refund the $250,000 to Buyer and
this Confirmation Agreement shall become effective. If IPUC does not accept this
Confirmation Agreement as submitted (or with mutually acceptable changes) within
the 60-day period then either Party may immediately terminate this Confirmation
Agreement by providing written notice to the other party, in which case Buyer
will forfeit the $250,000 deposit; provided, however, such termination shall
occur, if at all, within 5 business days after the end of such 60-day period.



Upon receipt of this Confirmation Agreement, Buyer shall notify Seller of its
approval by executing and returning the Confirmation Agreement by fax to (406)
533-0208 within five (5) business days following receipt.  This Confirmation
Agreement shall be final and binding, whether or not signed or confirmed by
Buyer, unless Buyer advises Seller in writing of any inaccuracy within five (5)
business days following the receipt of this Confirmation Agreement.



Buyer

 

Seller

Idaho Power Company

 

PPL Montana, LLC

 

 

 

By PPL EnergyPlus, LLC, Its Authorized Agent

 

 

 

 

 

 

Signed:

/s/J Lamont Keen

 

Signed:

 

/s/Dawn M. Petritz

Name:

J Lamont Keen

 

Name:

 

Dawn M. Petritz

Title:

President and CEO

 

Title:

 

Senior Trading Controls Analyst

Date:

5/12/03

 

Date:

 

5/9/03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 